              Case 3:20-cv-05671-JD Document 36 Filed 09/08/20 Page 1 of 3




1    Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
2    FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
3    San Francisco, California 94111
     Telephone: (415) 591-7500
4    Facsimile: (415) 591-7510
5    Christine A. Varney (pro hac vice)
     cvarney@cravath.com
6    Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
7    Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
8    Yonatan Even (pro hac vice)
     yeven@cravath.com
9    M. Brent Byars (pro hac vice)
     mbyars@cravath.com
10   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
11   New York, New York 10019
     Telephone: (212) 474-1000
12   Facsimile: (212) 474-3700
13   Attorneys for Plaintiff Epic Games, Inc.
14
                              UNITED STATES DISTRICT COURT
15
                         NORTHERN DISTRICT OF CALIFORNIA
16
17
18   EPIC GAMES, INC., a Maryland
     Corporation,
19
                                     Plaintiff,   Case No. 3:20-CV-05671-JD
20
21                       v.

22   GOOGLE LLC; GOOGLE IRELAND                   PROOF OF SERVICE
     LIMITED; GOOGLE COMMERCE
23   LIMITED; GOOGLE ASIA PACIFIC
24   PTE. LIMITED; and GOOGLE
     PAYMENT CORP.,
25
26                               Defendants.
27
28
               Case 3:20-cv-05671-JD Document 36 Filed 09/08/20 Page 2 of 3




1           I, Gavin Woods, hereby declare:
2           I am at least 18 years of age, not a party to this action, and a solicitor in Ireland.
3           The Summons and Complaint for Injunctive Relief for Google Ireland Limited
4    were received by me on September 4, 2020.
5           As prescribed by the law of Ireland for service in an action in its courts of general
6    jurisdiction (Companies Act 2014, Section 51(1)), I attempted to serve the Summons
7    and Complaint on Google Ireland Limited by leaving them at the company’s registered
8    office on September 4, 2020:
9
10          Google Ireland Limited
11          Gordon House
12          Barrow Street
13          Dublin 4
14          Ireland
15
16          I was informed via an intercom that the registered office was closed due to
17   restrictions related to the coronavirus pandemic and I was directed to deliver the
18   Summons and Complaint to an adjacent office with the address: Google Docks, Barrow
19   Street, Dublin 4, Ireland where the Summons and Complaint was accepted. The person
20   who took the Summons and Complaint and additional papers from me identified himself
21   to me as Mr. Liam Smith of Google’s security team and I identified myself to him.
22   Included in the service were the following additional papers:
23
24          Civil Case Cover Sheet;
25          Consenting to the Jurisdiction of a Magistrate Judge;
26          ECF Registration Information;
27          Plaintiff Epic Games, Inc.’s Certification of Interested Entities or Persons
28          Pursuant to F.R.C.P. 7.1 and L.R. 3-15;

     Proof of Service                         1
               Case 3:20-cv-05671-JD Document 36 Filed 09/08/20 Page 3 of 3




1           Order Settling Initial Case Management Conference and ADR Deadlines;
2           Epic Games, Inc.’s Declination of Magistrate Judge Jurisdiction;
3           Notice of Assignment of Case to a United States Magistrate Judge for Trial;
4           Notice of a Lawsuit and Request to Waive Service of a Summons;
5           Notice of Availability of Magistrate Judge to Exercise Jurisdiction;
6           Standing Order for All Judges of the Northern District of California; Contents of
7           Joint Case Management Statement;
8           Standing Order for Civil Cases Before Judge James Donato;
9           Standing Order for Discovery in Civil Cases Before Judge Donato;
10          and
11          Waiver of the Service of Summons.
12
13
14          I declare under penalty of perjury under the laws of the United States of America
15   that the foregoing is true and correct.
16
17
18
19
                                                         ________________________
20
                                                         Gavin Woods
21
                                                         Solicitor
22
                                                         Arthur Cox
23
                                                         Ten Earlsfort Terrace
24
                                                         Dublin 2
25
                                                         D02 T380
26
                                                         Ireland
27
28

     Proof of Service                              2
